Citation Nr: 1144659	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  10-39 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Eligibility for a one-time payment from the Filipino Veterans Equity Compensation Fund.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Manila, the Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2011, the appellant testified at a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the appellant's claim.  Remand is required to provide further development regarding the appellant's alleged service.

Under the American Recovery and Reinvestment Act (ARRA), a one-time benefit is provided for certain Philippine Veterans to be paid from the Filipino Veterans Equity Compensation (FVEC) Fund.  See American Recovery and Reinvestment Act § 1002(b), (f), Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens.  ARRA § 1002(e).  A person is eligible for the one-time payment where that person served and was discharged under conditions other than dishonorable (1) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, or (2) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538).  ARRA § 1002(d).

Here, the appellant alleges that she served in the Philippine Commonwealth Army, to include the recognized guerrillas in the service of the Armed Forces of the United States.  Service personnel records indicate service at Headquarters Homestead, Talavera unit from January 1942 to October 1943 and at San Jose Field Hospital Camp from October 1943 to February 1946.  The appellant's enlistment record notes that the appellant enlisted with the Womens Auxiliary Service Corps of the Talavera Unit, and then the Military Guerrilla Service.  A certificate of military service indicates service with the following:  (1) B Company, Womens Auxiliary Service Corps, 7th Battalion, CLGF-USAFFE-USAFIP-AUS; and (2) 121st Infantry Regiment, USAFFE-USAFIP-AUS, Filipino American Intelligence Troops, Army of the United States, FAIT-AUS.

In November 2009, the RO requested that the National Personnel Records Center (NPRC) verify whether the appellant had the requisite service.  The RO requested that the NPRC search under the following 3 names:  Carmencita Pagcalunan Herrera; Carmencita Herrera Aspiras; and Carmencita Paglaloan Herrera.  The RO notified the NPRC that the appellant's service was with the USAFFE and/or guerrilla forces, with the 121st Infantry Regiment, 7th Battalion.  In December 2009, the NPRC responded that there was no service as a member of the Philippine Commonwealth Army, including recognized guerrilla service in the service of the United States Armed Forces.  In a March 2011 submission, the appellant notified the RO that she also served under nickname of "Carmen."  Accordingly, in May 2011, the RO requested that a search be conducted for service under the name Carmen Herrera.  No response was received.  At the August 2011 hearing, the appellant testified that her unit in the guerrilla forces was the Homestead Talavera Nueva Ecija unit.  She also reiterated that she had used her nickname, Carmen, during service.  

Thus, although the RO conducted development regarding several names, it has not yet received a response regarding 1 of the alleged names, and has not yet conducted a search regarding all of the potential units.  This must be done prior to Board adjudication of this claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Conduct additional development regarding the nature of the appellant's service.  Submit an additional request to NPRC to attempt verification of the alleged service.  That request must contain all of the appellant's provided names:  (1) Carmencita Pagcalunan Herrera; (2) Carmencita Herrera Aspiras; (3) Carmencita Paglaloan Herrera; and (4) Carmen Herrera.  The request must also list all potential units:  (1) B Company, Womens Auxiliary Service Corps, 7th Battalion, CLGF-USAFFE-USAFIP-AUS; (2) 121st Infantry Regiment, USAFFE-USAFIP-AUS, Filipino American Intelligence Troops, Army of the United States, FAIT-AUS; (3) the USAFFE, 121st Infantry Regiment, 7th Battalion; (4) guerrilla forces, 121st Infantry Regiment, 7th Battalion; and (5) the Homestead Talavera Nueva Ecija unit.

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the appellant.  After the appellant has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



